     Case 2:18-cv-02347-MTL Document 264-2 Filed 05/12/21 Page 1 of 3




 1 Joseph J. Popolizio, Bar #017434
   Justin M. Ackerman, Bar #030726
 2 Ian C. Beck, Bar #035599
   JONES, SKELTON & HOCHULI P.L.C.
 3 40 N. Central Avenue, Suite 2700
   Phoenix, Arizona 85004
 4 Telephone: (602) 263-1741
   Fax: (602) 200-7876
 5 jpopolizio@jshfirm.com
   jackerman@jshfirm.com
 6 ibeck@jshfirm.com
 7 Attorneys for Defendants City of Glendale,
   Matt Schneider, Mark Lindsey, and Michael
 8 Fernandez
 9
10                                UNITED STATES DISTRICT COURT

11                                         DISTRICT OF ARIZONA

12 Johnny Wheatcroft and Anya Chapman,                     No. 2:18-cv-02347-MTL
   as husband and wife, and on behalf of
13 minors J.W. and B.W.,                                   AFFIDAVIT OF JOSEPH J.
                                                           POPOLIZIO IN SUPPORT OF
14                                          Plaintiffs,    JOINT SUPPLEMENTAL BRIEF
                                                           RE: REQUEST TO SEAL VIDEOS
15                      v.
16 City of Glendale, a municipal entity; Matt
   Schneider, in his official and individual
17 capacities; Mark Lindsey, in his official
   and individual capacities; and Michael
18 Fernandez, in his official and individual
   capacities,
19
                                   Defendants.
20
21
22    STATE OF ARIZONA                 )
                                       )   ss.
23    County of Maricopa               )
24               I, Joseph J. Popolizio, hereby declare:
25                      1.     I am over the age of 18 years and competent to testify to the matters
26 set forth in this Affidavit;
27                      2.     I represent the Defendants in the above entitled action;
28


     9387542.1
     Case 2:18-cv-02347-MTL Document 264-2 Filed 05/12/21 Page 2 of 3




 1                 3.      On March 26, 2021, I filed a Motion for Summary Judgment on behalf
 2 of Defendants along with a Supporting Statement of Facts in Support of their Motion for
 3 Summary Judgement (Docs 245 and 246);
 4                 4.      As supporting Exhibits 9, 12, and 13 to Defendants’ Statement of
 5 Facts, (Doc 246) I filed three videos: Defendant Schneider’s Body Worn Camera Video,
 6 Defendant Lindsey’s Body Worn Camera Video, and the Motel 6 Surveillance Video (the
 7 “Videos”);
 8                 5.      Defendants disclosed these Videos in this lawsuit in their unredacted
 9 form in their First Supplemental Mandatory Initial Discovery Responses on January 29,
10 2019;
11                 6.      Before the disclosure of these Videos in their unredacted form,
12 Defendants contacted Plaintiffs to suggest that the parties enter into a protective order to
13 protect the identities of the minor Plaintiffs, but Plaintiff declined. As a result, Defendants
14 indicated in a footnote to their First Supplemental Mandatory Initial Discovery Responses,
15 in pertinent part:
16                 1
                    Please note that Defendants offered and Plaintiffs have
                   declined to enter into a protective order to protect the identities
17                 of the minor Plaintiffs…Defendants provide this unredacted
                   video footage to Plaintiffs at Plaintiff counsel’s request. . .
18
                   7.      Thereafter, during a discovery dispute hearing on February 13, 2020,
19
     the Court suggested that the parties enter into a global protective order considering the
20
     sensitive information in this lawsuit. The Parties agreed with that suggestion, and
21
     Defendants drafted a Motion for Protective Order and Proposed Protective Order. On
22
     February 24, 2020, the Court entered a Protective Order pursuant to the Proposed Order
23
     (Doc. 114).
24
                   8.      After the Court entered the Protective Order (Doc. 114), Defendants
25
     marked many disclosed items as “Confidential” pursuant to the Protective Order, but
26
     certainly did not have the capability to mark the Videos as “Confidential”, and would not
27
     alter the Videos if they had that capability either;
28
     Case 2:18-cv-02347-MTL Document 264-2 Filed 05/12/21 Page 3 of 3




 1                9.     Nevertheless, Defendants have maintained the Videos as confidential
 2 and secret, and have not disclosed these unredacted Videos to the media or the public.
 3                10.    Before and throughout this litigation, Defendants have not revealed or
 4 otherwise produced these Videos in their unredacted form outside of this action, including
 5 disclosure of video in response to Public Records Requests, for which the City of Glendale
 6 produced the Videos in redacted form, including the obscuring of the minor Plaintiffs’
 7 faces. Defendants’ counsel submits, however, that prosecutors obtained unredacted Videos
 8 from the City of Glendale.
 9                11.    The unredacted Videos that Defendants have provided to the Court
10 are the subject of Defendants’ Motion for Leave to File Under Partial Seal Defendants’
11 Motion for Summary Judgement, Statement of Facts, and Associated Exhibits (Doc. 247).
12 That Motion seeks to seal the Videos in an attempt to continue to protect the identities and
13 interests of the minor Plaintiffs, J.W. and B.W.;
14                12.    Although Plaintiffs did not initially agree to the protection of these
15 unredacted Videos, I have spoken to counsel for Plaintiffs who has agreed that that the
16 parties should continue to protect the Videos with the same level of confidentiality as they
17 have throughout this lawsuit to protect the interests and identities of the minor Plaintiffs
18 J.W. and B.W., just as Defendants seek to do pursuant to their Motion (Doc. 247).
19                 FURTHER AFFIANT SAYETH NAUGHT.
20                 I declare under penalty of perjury that the foregoing is true and correct to
                   best of my knowledge and belief.
21
22
                                                    /s/ Joseph J. Popolizio
23                                                  Joseph J. Popolizio
24
25                                                  Executed on May 12, 2021.
26
27
28
